Citation Nr: 0835478	
Decision Date: 10/16/08    Archive Date: 10/27/08	

DOCKET NO.  05-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to additional compensation after October [redacted], 
2004, based on the continued dependency of the veteran's 
stepchildren, J. R. and C. R.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1967, from November 1967 to September 1970, from April 1, 
1971 to June 4, 1973, and from June 15, 1973 to April 17, 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks entitlement to additional 
compensation after October [redacted], 2004 based on the alleged 
continued dependency of his two stepchildren, J.R. and C.R.  
In pertinent part, it is contended that during the period 
from October 2004 to June 2005, the veteran's two 
stepchildren were, in fact, still dependent upon him for 
their support.

In that regard, a review of the record discloses that, for 
the period in question, service connection was in effect for 
low back strain, evaluated as 40 percent disabling.

The Board notes that, in correspondence received in November 
2004, the veteran indicated that he was in "pre-trail 
confinement" at the El Paso, Texas County Jail Annex in El 
Paso, Texas, where he would be "for at least the next three 
months" awaiting a jury trial on a misdemeanor charge.  
However, in a subsequent Report of Contact dated in early 
December 2004, it was noted that the veteran had been 
confined for a felony, for which he had been "booked" on 
October [redacted], 2004.  Further noted was that the veteran was in 
a "pre-trial" status, awaiting trial for assault, and had not 
yet been convicted.  Significantly, in a subsequent Report of 
Contact dated in mid-March 2005, it was noted that the 
veteran had been released from his confinement on March [redacted], 
2005.

On various occasions during his appeal, and most recently 
during the course of a videoconference hearing before the 
undersigned Veterans Law Judge in June 2008, the veteran has 
argued that he was never convicted of assault, and that, in 
fact, all charges were eventually dropped.  However, at 
present, there exists no official record of the veteran's 
incarceration, or of whether he was incarcerated for a 
misdemeanor or a felony, or the circumstances of his release.  
Such information is at least arguably vital to a proper 
understanding of the circumstances of the veteran's case.  
See 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2007).

The Board observes that, in correspondence of March 2005, the 
veteran's spouse indicated that she and the veteran had been 
separated since October [redacted], 2004, the day he was incarcerated 
for spousal abuse.  She further indicated that she and the 
veteran would be divorced by the end of March 2005.  However, 
in more recent correspondence of November 2005, the veteran's 
spouse indicated that it was "not true" that she and the 
veteran were divorced, and that all charges against the 
veteran stemming from the October 2004 incident were dropped.  
Significantly, in that same correspondence, the veteran's 
spouse indicated that it was "not correct" that her two 
oldest daughters (the veteran's stepdaughters), J.R. and 
C.R., had left the household in October 2004.  Rather, the 
veteran "left the household because he was in jail."  Once 
again, and as noted above, official records of the veteran's 
incarceration are not at this time a part of the veteran's 
claims folder.

Finally, as regards certain procedural issues, a review of 
the record would appear to indicate that the veteran was 
never provided with Veterans Claim Assistance Act of 2000 
(VCAA)-complying notice with respect to his claim for 
additional compensation after October [redacted], 2004 based on the 
continued dependency of his two stepchildren.  More 
specifically, while in correspondence of May and July 2005, 
the veteran was furnished certain rudimentary information 
regarding the discontinuance of his additional compensation, 
he was never, in fact, provided the comprehensive notice 
requisite to compliance with the VCAA.  Such notice must be 
provided to the veteran prior to a final adjudication of his 
current claim for additional compensation after October [redacted], 
2004 based on the continued dependency of his two 
stepchildren.

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Furnish the veteran and his 
accredited representative copies of all 
pertinent laws and regulations governing 
the award of additional compensation 
based on the continued dependency of his 
two stepchildren.  Additionally, review 
the veteran's claims file and ensure that 
the veteran has been sent an appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which advises 
him of the evidence and information 
necessary to prevail on his current 
claim.

2.  Contact the El Paso Jail Annex 
located at 12401 Montana Avenue in El 
Paso, Texas  79938, with a request that 
they provide copies of any and all 
records pertaining to the veteran's 
incarceration during the period from 
October [redacted], 2004 to March [redacted], 2005.  The 
veteran should be requested to sign the 
necessary authorization for release of 
such records to the VA.  All attempts to 
procure those records should be 
documented in the file.  If the records 
from the aforementioned institution 
cannot be obtained, a notation to that 
effect should be included in the claims 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, review the veteran's 
claim for additional compensation after 
October [redacted], 2004 based on the continued 
dependency of his two step children, J.R. 
and C.R.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in July 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




